Citation Nr: 0944541	
Decision Date: 11/23/09    Archive Date: 12/04/09

DOCKET NO.  08-29 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for cerebral 
degeneration (also claimed as spinocerebellar ataxia), and if 
so whether service connection is warranted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from July 1957 to August 
1960, and from November 1961 to June 1962.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, which found, in pertinent part, that new and 
material evidence had not been received to reopen the 
previously denied cerebral degeneration claim.

The Veteran provided testimony at a hearing before the 
undersigned Veterans Law Judge in August 2009.  A transcript 
of this hearing has been associated with the Veteran's VA 
claims folder.  Further, the Veteran submitted additional 
evidence at this hearing, accompanied by a waiver of having 
this evidence initially considered by the agency of original 
jurisdiction.  See 38 C.F.R. § 20.1304 (2009).

For the reasons stated below, the Board finds that new and 
material evidence has been received to reopen the previously 
denied claim, but finds that additional development is 
required with respect to the underlying service connection 
claim.  Accordingly, the service connection claim will be 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

The Board further notes that the Veteran also initiated an 
appeal with respect to the May 2007 rating decision's denial 
of service connection for tinnitus, asbestosis, left forearm 
scar, bilateral ankle injuries, bilateral leg injuries, 
migraine headaches; entitlement to special monthly 
compensation based on the need for aid and attendance or 
being housebound; and concluded new and material evidence had 
not been received to reopen a claim of service connection for 
hearing loss.  Moreover, these issues were included as part 
of the August 2008 Statement of the Case (SOC).  However, as 
part of his September 2008 Substantive Appeal, the Veteran 
indicated he was only proceeding with the appeal on his 
cerebral degeneration claim, and that he was deferring all 
other issues until that claim was decided.  Consequently, the 
Board only has jurisdiction over the cerebral degeneration 
claim.  See 38 C.F.R. §§ 20.200, 20.202 (2009).


FINDINGS OF FACT

1.  Service connection was originally denied for cerebral 
degeneration by an August 1988 rating decision.  That denial 
was subsequently upheld by April 1989 Board decision.

2.  A June 2005 rating decision determined that new and 
material evidence had not been received to reopen the 
Veteran's cerebral degeneration claim.  The Veteran was 
informed of that decision by correspondence dated in July 
2005, including his right to appeal.  Although he submitted 
additional evidence within one year of the date of that 
notification, he did not submit a Notice of Disagreement 
initiating appeal of that denial.

3.  The evidence received since the last prior denial of 
service connection for cerebral degeneration was not 
previously submitted to agency decisionmakers, relates to an 
unestablished fact necessary to substantiate the claim, is 
not cumulative nor redundant of the evidence of record at the 
time of the last prior final denial, and raises a reasonable 
possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
claim of entitlement to service connection for cerebral 
degeneration.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The Board's decision to reopen the Veteran's claim of 
entitlement to service connection for cerebral degeneration 
is completely favorable and, in that regard, no further 
action is required to comply with the VCAA and implementing 
regulations.  Consideration of the merits of the Veteran's 
service connection claim is deferred, however, pending 
additional development consistent with the VCAA.
 
The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claims.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent evidence to the 
effect that the claim is plausible.  Lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007).

Historically, service connection was originally denied for 
cerebral degeneration by an August 1988 rating decision.  
That denial was subsequently upheld by April 1989 Board 
decision.  Thereafter, a June 2005 rating decision determined 
that new and material evidence had not been received to 
reopen the Veteran's cerebral degeneration claim.  The 
Veteran was informed of that decision by correspondence dated 
in July 2005, including his right to appeal.  Although he 
submitted additional evidence within one year of the date of 
that notification, he did not submit a Notice of Disagreement 
initiating appeal of that denial.  See 38 C.F.R. § 20.1103 
(Filing additional evidence does not extend time limit for 
appeal).  Consequently, this decision is now final.  

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed. 38 U.S.C.A. § 5108; 38 
C.F.R. 
§ 3.156(a).  The United States Court of Appeals for Veterans 
Claims (Court) has held that, when "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
Further, the Court has also held that in order to reopen a 
previously and finally disallowed claim there must be new and 
material evidence presented since the time that the claim was 
finally disallowed on any basis, not only since the time that 
the claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996) (overruled on other grounds).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2009).

The evidence of record at the time of the last prior denial 
includes statements from the Veteran to include his testimony 
at an October 1988 RO hearing, his service treatment records, 
as well as post-service medical records which cover a period 
through 1994.  In his statements and hearing testimony, he 
essentially contended that he did not have cerebral 
degeneration prior to service, and that episodes of 
dizziness/fainting he experienced during service were the 
first manifestations of this disability.

The Veteran's service treatment records confirm he was 
evaluated for fainting spells during active service.  For 
example, there was no indication of any such condition on his 
July 1957 enlistment examination or the concurrent Report of 
Medical History, and his neurologic system was evaluated as 
normal.  Records dated in August 1957 note complaints of 
severe headaches for 3 days, and that he had fainted 2 times 
that day.  However, he reported experiencing many fainting 
episodes 3 years earlier, and traumatic left temporal 2 years 
earlier with no unconsciousness.  Assessment was psychogenic 
cardiovascular reaction, fainting and back pains, existed 
prior to enlistment (EPTE).  A May 1959 release from active 
duty examination indicates his neurologic system was not 
evaluated as that time.  However, subsequent service 
examinations in July 1960, November 1961, and May 1962 all 
found his neurologic condition to be normal.  A May 1962 
Report of Board of Medical Survey did note that he was 
hospitalized in February 1962 with a diagnosis of passive 
dependency reaction with hyperventilation episodes; that he 
had no trouble from February to April 1962 and no "fainting 
spells" after being reassigned; but he was again 
hospitalized in May 1962 after being transferred to the 
"fire room" with the diagnosis of passive dependency 
reaction manifested by covert hostility, hyperventilation 
episodes, clinging dependency, and anxiety under minor 
stress.  He was found to be unsuitable for further service, 
and recommended for discharge.

No post-service medical records appear to be on file prior to 
July 1987, when the Veteran was treated for complaints of 
headaches and dizziness of 4 to 5 months duration.  He was 
subsequently hospitalized in October 1987, indicating his 
symptoms began 6 months earlier, and was diagnosed with 
spinocerebellar degeneration.  A subsequent January 1988 VA 
neuropsychiatric examination diagnosed cerebellar 
degeneration, etiology undetermined, manifested by dysmetria 
in upper extremities, broad base, moderately ataxic gait, 
slurring of speech, pendular deep tendon reflexes in lower 
extremities with tendency to diminished muscle tone 
gradually; and passive dependency reaction from history with 
no present significant psychiatric disease.  

The August 1988 rating decision and April 1989 Board decision 
denied service connection for cerebellar degeneration 
finding, in essence, that the evidence did not show this 
disability was incurred in or aggravated by service.

The evidence received to reopen the claim includes additional 
statements and hearing testimony from the Veteran, lay 
statements in support of his claim, and additional post-
service medical records which cover a period through at least 
2008.  In pertinent part, the Veteran maintains that his in-
service dizziness/fainting spells were the first 
manifestations of his cerebral degeneration.  He has provided 
additional details regarding his in- and post-service 
symptomatology, and lay statements have been submitted in 
support of these contentions.  This is of particular 
significance given the holding of Jandreau, supra, that lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Further, he has 
submitted competent medical evidence in support of his claim 
in the form of a statement dated in November 2006 from a R. 
N. S., M.D. (hereinafter, "Dr. S") and an undated 
statement, received in August 2009, from C. U., M.D. 
(hereinafter, "Dr. U").  Both Dr. S and Dr. U are 
identified as neurologists. 

In his statement, Dr. S noted that he first evaluated the 
Veteran in July 2005, at which time he described a 20 to 25 
year history of slowly progressive problems that had affected 
his ability to write and perform motor activities with his 
hands; that the Veteran had submitted records that indicate 
onset of his symptoms as early as 1961 while he was on active 
duty; that these symptoms included fainting spells and poor 
motor control; that the Veteran would have been 21-22 at the 
time, and the onset of many hereditary SCA symptoms occurred 
often in this age group.  Dr. S also noted the Veteran's 
contention that the condition was not properly evaluated by 
the military physicians, and stated that while he did not 
have access to these evaluations there were few diagnostic 
studies available in 1961 that would have led to a diagnosis 
of SCA, especially in the absence of family history.  Dr. S 
acknowledged that he could not truthfully say that service in 
the military contributed to the Veteran's condition, but he 
felt certain that the condition was indeed present during the 
Veteran's active duty service.

In his statement, Dr. U also stated that the ability to 
diagnose the Veteran's disease did not exist in 1962; that 
the fainting spells the Veteran experienced at that time 
could not have been identified; and that he agreed with Dr. S 
that the undiagnosed reaction for the fainting spells was due 
to the onset of the Veteran's disease.

In short, competent medical evidence has been submitted which 
relates the etiology of his current cerebral degeneration to 
confirmed in-service symptomatology.  No such evidence was of 
record at the time of the last prior denial.  Moreover, the 
evidence submitted to reopen a claim is presumed to be true 
for the purpose of determining whether new and material 
evidence has been submitted, without regard to other evidence 
of record.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In view of the foregoing, the Board finds that the evidence 
received since the last prior denial of service connection 
for cerebral degeneration was not previously submitted to 
agency decisionmakers, relates to an unestablished fact 
necessary to substantiate the claim, is not cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial, and raises a reasonable possibility of 
substantiating the claim.  Accordingly, new and material 
evidence has been received to reopen the previously denied 
claim in accord with 38 C.F.R. § 3.156(a).

Adjudication of the claim does not end with the determination 
that new and material evidence has been received.  The Board 
must now address the merits of the underlying service 
connection claim.  In the adjudication that follows, the 
presumption that the evidence submitted to reopen the claim 
is presumed to be true without regard to other evidence of 
record no longer applies.

As already stated, for the reasons addressed in the REMAND 
portion of the decision below, a remand is required in order 
to satisfy the duties to assist and notify regarding the 
merits of the underlying service connection claim.




ORDER

New and material evidence having been received, the appeal to 
reopen a claim of entitlement to service connection for 
cerebral degeneration is granted.  To this extent only, the 
benefit sought on appeal is allowed.


REMAND

As indicated in his statement, Dr. S acknowledged he did not 
review the Veteran's in-service evaluations, nor is there any 
indication that Dr. U reviewed these records.  These records, 
as detailed above, reflect that the Veteran's in-service 
symptomatology was extensively evaluated during active 
service, and were attributed to conditions other than 
cerebral degeneration.  Although both Dr. S and Dr. U 
indicated that no diagnostic studies were available for the 
claimed disability at that time, without a clear 
understanding of the in-service symptomatology and the 
competent medical findings made at that time, the Board finds 
that the medical evidence is not adequate for a full and fair 
resolution of this case.  Consequently, the Board finds that 
medical examination and opinion are necessary in order to 
resolve whether the Veteran's cerebral degeneration is 
causally related to active service.  See Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991) (when the medical evidence of 
record is insufficient, in the opinion of the Board, or of 
doubtful weight or credibility, the Board must supplement the 
record by seeking an advisory opinion, ordering a medical 
examination, or citing recognized medical treatises that 
clearly support its ultimate conclusions).  

Since the Board has determined that a new examination is 
necessary in the instant case, the Veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 addresses the consequences of a Veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed (as is the case here), or a 
claim for increase, the claim shall be denied.

For these reasons, the appeal is REMANDED for the following:

1.  The AMC/RO should obtain the names 
and addresses of all medical care 
providers who have treated the Veteran 
for his cerebral degeneration since 
February 2007.  After securing any 
necessary release, the AMC/RO should 
obtain those records not on file.

2.  After obtaining any additional 
records to the extent possible, the 
Veteran should be afforded an examination 
to address the nature and etiology of his 
current cerebral degeneration.  The 
claims folder should be made available to 
the examiner for review before the 
examination; the examiner must indicate 
that the claims folder was reviewed.

Following evaluation of the Veteran, the 
examiner must express an opinion as to 
whether it is at least as likely as not 
(50 percent or greater likelihood) that 
the Veteran's current cerebral 
degeneration was incurred in or otherwise 
the result of active service.  The 
examiner must also indicate if the 
diagnosed disorder is deemed to have pre-
existed the Veteran's active service, and 
if such disorder was permanently 
aggravated beyond its natural progression 
during active service.  In making this 
opinion, the examiner should address the 
Veteran's reported history, as documented 
in the August 1957 records, of fainting 
spells prior to service, as well as the 
findings of the May 1962 Report of 
Medical Board Survey.  The examiner must 
also consider and discuss the findings in 
the medical statements from Dr. S and Dr. 
U (the statement dated in November 2006 
from a R. N. S., M.D. and the undated 
statement, received in August 2009, from 
C. U., M.D.).  

A complete rationale for any opinion 
expressed should be provided.

3.  Thereafter, the AMC/RO should review 
the claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the AMC/RO 
should review the examination report to 
ensure that it is responsive to and in 
compliance with the directives of this 
remand and if not, the AMC/RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing any additional 
development deemed necessary, the AMC/RO 
should readjudicate the issue on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review.  

If the benefits requested on appeal are not granted to the 
Veteran's satisfaction, the Veteran and his representative 
should be furnished a Supplemental SOC, which addresses all 
of the evidence obtained after the issuance of the August 
2008 SOC, and provides an opportunity to respond.  The case 
should then be returned to the Board for further appellate 
consideration, if in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


